                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 FOULK CONSULTING SERVICES INC,

        Plaintiff,
                                                             Case No. 3:20-cv-11446
 v.
                                                            Hon. Robert H. Cleland
 BLAZEMETER, INC., CA, INC., and
 BROADCOM, INC.,

        Defendants.

                             STIPULATED STAY ORDER

      Plaintiff Foulk Consulting Services, Inc. (“Plaintiff” or “Foulk”) and

Defendants BlazeMeter, Inc., CA, Inc., and Broadcom, Inc. (“Defendants”)

(individually, a “Party”, or collectively, “the Parties”), have jointly advised the Court

as to the following facts:

      1.     During the summer of 2020, and prior to Defendants answering the

Complaint, the Parties and their counsel conducted informal settlement discussions

via videoconference. DE 5.

      2.     On April 21, 2021, the Parties and counsel conducted a pre-dispute

resolution video status conference before Judge Anthony Patti. DE 29.

      3.     On May 3, 2021, the Parties’ counsel conducted a continued settlement

discussion before Judge Patti. DE 31.
      4.     On June 16, 2021, the Parties and their counsel conducted an in-person

formal mediation before Judge Anthony Patti in Detroit, MI at the law offices of

Jones Day, Defendants’ counsel. DE 32. Although a settlement was not reached, the

Parties agreed to continue discussions following the mediation.

      5.     On June 30, 2021, the Parties, without their counsel present, conducted

an informal settlement discussion. On July 6, 2021, the Parties communicated again

without their counsel present. Although a settlement has not been reached, the

Parties desire to continue these discussions in good faith to explore a potential

resolution of this case rather than incur unnecessary litigation expenses.

      6.     On July 7, 2021, the Parties are scheduled for a status conference with

Judge Patti, during which they must provide an update regarding the post-June 16

mediation settlement discussions and whether the Parties foresee the possibility of

settlement. DE 36.

      7.     The Parties desire a brief stay of the operative Scheduling Order (DE

22) in order to further focus their attention on the possibility of settlement, without

the concurrent need to incur legal fees in furtherance of the litigation. If the case

does not settle and litigation proceeds, the Parties agree to jointly propose a new case

schedule for the Court.

      8.     There is an upcoming in-person settlement conference before Judge

Patti scheduled for September 16, 2021. DE 24.
        Accordingly, it is hereby ordered as follows:

        1.    All deadlines in this matter are hereby stayed for a period of thirty (30)

days.

        2.    If a settlement between the Parties is reached, the Parties shall duly

advise the Court of such.

        3.    If, after thirty (30) days, the negotiations between the Parties reach an

impasse, either Party may formally notify the Court of the same, and the stay shall

be automatically lifted. Otherwise, if additional time is believed to be needed to

finalize a settlement, the Parties should submit a request at that time.

        4.    Upon the lifting or expiration of the stay, the Parties are to file a joint

proposed new schedule within 7 days.

        IT IS SO ORDERED.



Dated: July 8, 2021                             s/Robert H. Cleland
                                                Hon. Robert H. Cleland
                                                United States District Judge
  APPROVED AS TO FORM AND CONTENT:

/s/ Jeffrey D. Wilson                    /s/ Emily J. Tait (with consent)
Jeffrey D. Wilson (P56376)               Emily J. Tait (P74708)
Eddie D. Woodworth (P78705)              JONES DAY
Young Basile Hanlon & MacFarlane, P.C.   150 West Jefferson, Suite 2100
3001 W. Big Beaver Road, Suite 624       Detroit, MI 48226
Troy, MI 48084                           (313) 733-3939 / (313) 230-7997 Fax
(248) 649-3333 / (248) 649-3338 Fax      etait@jonesday.com
wilson@youngbasile.com
woodworth@youngbasile.com                Michael A. Oblon
                                         (D.C. Bar No. 459363)
William E. Wooten                        JONES DAY
(D.C. Bar No. 1,014,954)                 51 Louisiana Ave, N.W.
WEW IP LAW PLLC                          Washington, D.C. 20002
3209 13th Street NW, # 201               (202) 879-3815 / (202) 626-1700 Fax
Washington, D.C. 20010                   moblon@jonesday.com
(202) 855-7106 / (202) 855-7348 Fax
wew@wewiplaw.com                         Attorneys for Defendants
Attorney for Plaintiff
